Title: To Benjamin Franklin from Pierre Penet, 14 April 1778
From: Penet, Pierre
To: Franklin, Benjamin


Monsieur
Paris le 14. avril. 1778.
J’ai l’honneur de vous envoyer cy joint un memoire, que des capitaines americains m’ont remis; je vous serai bien obligé de faire scavoir a Mr. vottre parent Williams, resident a nantes, s’il y a moyen d’obtenir du ministre de la marine ce que demendent ces Capitaines par le dit memoire. Il seroit à desirer que cela put avoir lieu, nos batimens partiroients avec plus de sureté, attendu que les côtes de Bretagne sonts remplies de Batimens anglais et Corsaires de jerse et guernese, qui interceptent tant les navires qui arrivent D’amerique, que ceux que nous y envoyons. J’ai actuellement a nantes deux navires apelé le nante, et le penet lesquels je compte expedier incessament pour compte de l’office de la guerre. Si j’etois certain que ces navires fussent escortée je metrois a Bord des canons de Bronse que j’ai actuellement en magasin.
J’arive dans le moment a paris pour repartir ausitot pour l’allemagne. Je serai de retour pour les premiers jours de maÿ prochain. Je passerai a Basel et à Strasbourg; si vous avez quelques commission je m’en chargerai avec plaisir. La crainte que j’ai est de ne pas vous trouver chez vous, n’ayant q’un moment a rester icÿ me prive du plaisir de vous voir et vous assurer de mon respect avec lequel j’ai l’honneur d’etre Monsieur avec le plus profond respect vottre tres humble et tres obeisant serviteur
P. Penet
 
Notation: M. Penet. Ap. 14. 78
